Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/5/2020, 7/3/2020, and 9/9/2021 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/5/2020 are approved by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO2016201659). 
Regarding claims 1 and 3, Yang discloses a thermally conductive elastomer composite comprising graphite, a resin (ethylene-based elastomer, polybutadiene resin) and orientation-controlling particles (EPDM powder), wherein at least part of the graphite is oriented in a direction different from a plane direction of the composite by the orientation-controlling particles (para 0077-78), a ratio of an average particle diameter of the first carbon material (100-200 mesh, Table 1) to an average particle diameter of the orientation-controlling particles (120 mesh, Table 1) is 0.09 or more and less than 4.0 (see Table 1 and 3, particularly example TS2b).
Regarding claim 2, Yang discloses at least a part of the first carbon material is oriented in a thickness direction of the heat conductive sheet due to the presence of the orientation-controlling particles (para 0077-78).
Regarding claim 4, Yang discloses an average particle diameter of the orientation-controlling particles is 1 µm or more and 200 µm or less (120 mesh=125 µm, Table 1).
Regarding claim 5, Yang discloses the orientation-controlling particles are composed of a second resin (EPDM powder, Tables 1 and 3)
Regarding claim 6, Yang discloses the second resin is a cross-linked resin (cross-linked EPDM powder, Tables 1 and 3)

Regarding claim 8, Yang discloses the heat conductive sheet has a heat conductivity in a thickness direction of 0.8 W/m.K or more (Table 3).

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozato et al. (WO2016088682). US Publication 2017/0298261 is relied upon below as an English-equivalent for the rejection purposes.
Regarding claims 1 and 3, Nozato discloses a thermally conductive sheet comprising expanded graphite, a resin (para 0057-64, and 0072) and orientation-controlling particles, wherein at least part of the expanded graphite is oriented in a direction different from a plane direction of the sheet by the orientation-controlling particles (abstract), a ratio of an average particle diameter of the first carbon material to an average particle diameter of the orientation-controlling particles (the first carbon material/the orientation-controlling particles) is 0.09 or more and less than 4.0 (examples 1-7).
Regarding claim 2, Nozato discloses at least a part of the first carbon material is oriented in a thickness direction of the heat conductive sheet due to the presence of the orientation-controlling particles (para 0011).
Regarding claim 4, Nozato discloses an average particle diameter of the orientation-controlling particles is 1 µm or more and 200 µm or less (para 0017, examples 1-7).
Regarding claim 8, Nozato discloses the heat conductive sheet has a heat conductivity in a thickness direction of 5 W/m.K or more (para 0011).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nozato as applied to claim 1 above, and further in view of Nakatani et al. (JP2016036019A).  The machine translation of Nakatani reference is used for the rejection purposes.
Nozato discloses a thermally conductive sheet comprising expanded graphite, a resin and orientation-controlling particles as described above and is incorporated herein by reference.  Nozato discloses the orientation-controlling particles are of an inorganic or an organic compound (para 0041) but does not disclose the orientation-controlling particles are composed of a second resin that is a cross-linked resin and wherein at least a part of a surface of the second resin is coated with a second carbon material as recited in the claims.  Nakatani discloses coated heat conductive particles, the coated thermally conductive have a base particle and a coating portion covering the surface of the substrate particles (para 0025), wherein the base particle formed of a crosslinked alkoxysilyl polymer and an acrylic resin and the coating is carbon material (diamond, para 0099).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the coated heat conductive particles as the orientation-controlling particles in the thermally conductive sheet of Nozato, to effectively enhance the thermal conductivity of the thermally conductive sheet.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
5/20/2022